                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )   No. 18-CR-86
              Plaintiff,                      )
                                              )
       vs.                                    )   GOVERNMENT’S TRIAL BRIEF
                                              )
 ROSSI LORATHIO ADAMS II,                     )
                                              )
              Defendant.                      )
                                              )
                                              )

I.    PRE-TRIAL STATEMENT AS TO THE STATUS OF THE CASE

      (a) This case is set for trial to a jury beginning on February 4, 2019. Jury

selection is scheduled before Magistrate Judge Mark A. Roberts on the morning of

February 4, 2019. Defendant has consented in writing to the Magistrate Judge

conducting jury selection.

      (b) The estimate of the probable duration of the trial is 3 to 3 ½ days.

      (c) Defendant is released.

      (d) An interpreter is not required in this matter.

      (e) It is not proposed that a jury be waived.

      (f) Joint Proposed Jury Instructions (docket no. 29) were filed on January 23,

2019, in accordance with the deadline set forth in the Court’s scheduling order. On

January 25, 2019, the Court filed Jury Instructions (docket no. 33), and the




                                          1


     Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 1 of 8
deadline for the parties to object to those Jury Instructions (docket no. 33) is

January 29, 2019, at 5 p.m.

      (g) The Indictment (docket no. 2) charges defendant with one count of

Conspiracy to Interfere with Commerce by Threats and Violence (Conspiracy to

Commit Hobbs Act Extortion), in violation of 18 U.S.C. § 1951. Title 18, United

States Code, Section 1951(a) provides,

      Whoever in any way or degree obstructs, delays, or affects commerce or
      the movement of any article or commodity in commerce, by robbery or
      extortion or attempts or conspires so to do, or commits or threatens
      physical violence to any person or property in furtherance of a plan or
      purpose to do anything in violation of this section shall be fined under
      this title or imprisoned not more than twenty years, or both.

      The Indictment alleges defendant conspired to obtain the property of E.D.,

namely, the Internet domain “doitforstate.com,” with E.D.’s consent induced by the

wrongful use of force, violence, and fear.

      (h) The government’s motion in limine (docket no. 27) remains pending

before the Court. Defendant has filed a resistance (docket no. 32) to the

government’s motion, and the government has filed a reply (docket no. 34). All of

these documents are sealed. By order (docket no. 22), the Court has denied

defendant’s motion to dismiss (docket no. 18).

II.   POTENTIAL EVIDENTIARY ISSUES

      (a) Stipulations – To expedite the presentation of the case to the jury, to

minimize out-of-state travel for witnesses, and to save the Court time, the parties




                                             2


      Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 2 of 8
are working on stipulations to waive authenticity and foundation objections with

respect to some of the extensive electronic evidence in the discovery file.

       (b) Unusual or Novel Issues – The parties have already briefed the

unusual or novel issues in this case, and so the government does not repeat those

issues or arguments here. Specifically, the parties have briefed the two issues in

conjunction with the government’s sealed motion in limine (docket nos. 27, 32, 34).

The parties also extensively briefed, in conjunction with defendant’s motion to

dismiss (docket no. 18), the novel legal issue of whether an Internet domain is

“property” for purposes of the Hobbs Act. By order (docket no. 22), the Court

denied defendant’s motion to dismiss and held that an Internet domain is intangible

property and thus within the ambit of the Hobbs Act.

III.   PRE-TRIAL OPENING STATEMENT

       Defendant, also known as “Polo,” is an Internet entrepreneur. At all

relevant times, defendant was the sole owner of State Snaps, LLC, an Iowa limited

liability company that operated the #DoItForState trademark. Defendant used the

email account, RJ_Mr_Adams123@yahoo.com.

       Defendant wanted to purchase the domain, “doitforstate.com,” from E.D., who

had registered doitforstate.com with GoDaddy.com. GoDaddy.com is an Internet

domain registrar. Through GoDaddy.com, individuals may register, buy, sell, and

transfer Internet domains. The registration of a domain name grants the holder

an exclusive, transferable right to use a particular Internet address.




                                           3


       Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 3 of 8
      In June 2015, defendant arrived unannounced at E.D.’s home in Cedar

Rapids, Linn County, Iowa. Defendant told E.D. he found E.D.’s home address by

means of E.D.’s trademark filing address for the doitforstate.com trademark.

Defendant stated he wanted to purchase the doitforstate.com Internet domain from

E.D. E.D. indicated he was not interested in selling the domain name.

      In the ensuing months and years, defendant repeatedly contacted and

attempted to contact E.D. and his brother, C.D., about purchasing the

doitforstate.com Internet domain. E.D. stopped responding to defendant and let

defendant know that E.D. did not want to sell the domain to defendant.

      Defendant then asked his business partner, Matt Shearer, to contact E.D.

about selling the doitforstate.com Internet domain. Defendant led Shearer to

believe that Shearer was an investor in State Snaps, LLC, and the doitforstate.com

domain would advantage that business. In fact, Shearer invested thousands of

dollars in State Snaps, LLC, which Shearer believed defendant would use for

marketing purposes.

      Between July 2016, and May 2017, Shearer repeatedly contacted E.D., at

defendant’s request, about purchasing the doitforstate.com Internet domain. E.D.

still did not agree, however, to sell the Internet domain for the price at which

defendant was willing to pay.

      Around Mother’s Day 2017, defendant approached E.D.’s home in Cedar

Rapids, Linn County, Iowa, within the Northern District of Iowa. Defendant again

arrived unannounced. E.D.’s brother, C.D., answered the door and met defendant

                                           4


     Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 4 of 8
outside. Defendant stated, “I’m here for the name whatever it takes. I’m not

leaving without it.” Defendant also made a fist and punched his hand. Defendant

was wearing a “State Snaps” shirt.

      On June 17, 2017, defendant drove Sherman Hopkins, Jr. and David Davis to

the BioLife parking lot near Target in Cedar Rapids, Iowa. Defendant provided

Davis $100 to purchase two cellular phones at the Target store so that Hopkins and

defendant could communicate during an armed burglary of E.D.’s home to obtain

the Internet domain, doitforstate.com. Defendant provided Hopkins with the

money to purchase the cellular telephones so that defendant and Hopkins could

communicate about a planned home invasion and attempt to obtain the Internet

domain doitforstate.com from E.D. by force.

      One of the two phones was non-operational. Therefore, on June 19, 2017,

defendant again drove Hopkins and Davis to the Target store to exchange the non-

operational phone.

      On June 21, 2017, Hopkins, a felon, entered E.D.’s residence, a house on

Fairway Terrace SE, in Cedar Rapids, without E.D.’s knowledge or consent.

Hopkins was carrying a cellular telephone, a taser, and a loaded firearm, and he

was wearing a hat, pantyhose on his head, and dark sunglasses on his face.

      E.D. was upstairs in his home working at the time at his desk in his home

office. E.D. heard Hopkins enter the home and, from the top of a staircase, saw

defendant with the firearm at the bottom of the staircase. Hopkins shouted, “Come

here motherfucker!” at E.D. E.D. ran into his upstairs bedroom and shut the door,

                                         5


     Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 5 of 8
leaning up against the door to stop Hopkins from entering. Hopkins went upstairs

and kicked E.D.’s bedroom door open, gaining entry to the room without E.D.’s

consent.

       Hopkins grabbed E.D. by the arm and demanded to know where E.D. kept his

computer. When E.D. told Hopkins that E.D. kept his computer in his home office,

Hopkins forcibly moved E.D. from his upstairs bedroom to his office. Hopkins

ordered E.D. to turn on his computer and connect to the Internet. Hopkins pulled

out a piece of paper from Hopkins’s pocket, which contained a series of directions on

how to change an Internet domain name from one GoDaddy account to another

GoDaddy account. The note, which was given to Hopkins by defendant, contained

defendant’s email address. The note also contained defendant’s account number at

GoDaddy.com, that is, Account No. 9667633.

       Hopkins put the firearm against E.D.’s head and ordered E.D. to follow the

directions on the piece of paper, which would result in the domain “doitforstate.com”

being transferred to defendant’s GoDaddy.com account. Hopkins also confiscated

E.D.’s cellular telephone and threw it away from E.D.’s reach, so E.D. could not call

for help.

       At the time, E.D. had registered to him the Internet domain name

“doitforstate.com” through a GoDaddy account. Defendant had attempted to

purchase the “doitforstate.com” domain from E.D. but was unwilling to pay E.D.’s

asking price of $20,000 to $25,000 for the domain and associated intangible items.




                                          6


      Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 6 of 8
       At one point, while E.D. was following the directions on the piece of paper

and responding to queries on the GoDaddy Internet website to effectuate the

transfer of the doitforstate.com Internet domain name, E.D. asked Hopkins for a

mailing address and phone number, because GoDaddy required the transferee’s

mailing address and phone number to effectuate the change of ownership of the

domain name. Hopkins told E.D., “You don’t need no fucking address” and pistol

whipped E.D. with the firearm several times in the temple of E.D.’s head. Hopkins

also pulled out a Taser and “Tased” E.D. several times in E.D.’s left arm, back, and

neck. Eventually, after pistol whipping E.D. with the firearm several more times,

Hopkins used his cellular telephone to call defendant. E.D. and defendant spoke,

and E.D. recognized defendant’s voice.

       Defendant provided an address and a phone number to E.D., which E.D.

inputted into GoDaddy’s website to transfer the “doitforstate.com” domain name.

As they waited, Hopkins became more violent, hitting E.D. in the head and stating,

“This better be right. You better do this right. You know who you stole from. If

you go to the police or tell anyone about this I’ll be back for you.” Hopkins then

cocked the firearm and stated, “If this isn’t right I’m going to blow your fucking

head off!”.

       Fearing for his life, E.D. quickly turned to move the firearm away from his

head. Hopkins and E.D. wrestled for the firearm. The firearm discharged during

the ensuing scuffle, and a bullet hit E.D. in the leg. E.D. nonetheless managed to

gain control of the firearm and shot Hopkins multiple times in his chest. E.D. then

                                           7


      Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 7 of 8
called 911, and law enforcement arrived at E.D.’s residence and found Hopkins shot

and bleeding in E.D.’s home.

         On July 25, 2017, defendant interviewed with law enforcement. Defendant

admitted his email address was rj_mr_adams123@yahoo.com. Defendant stated he

used to own the doitforstate.com domain name but now E.D. and C.D. owned it.

Defendant admitted he knew where they lived, near a golf course, and had met with

them a number of times and gone to their house. Defendant stated E.D. and C.D.

wanted $20,000 to give up the domain name but he did not want to pay them that

much. Defendant initially denied knowing about the purchase of cell phones at

Target but later admitted he was present. Defendant admitted he gave Hopkins

$100 for the phones. Defendant initially stated he did not know what was in the

Target bag that D.D. carried back from the store but later admitted there were

phones in the bag.


                                                            Submitted by:

                                                            PETER E. DEEGAN, JR.
   CERTIFICATE OF SERVICE

 I hereby certify that on January 28, 2019, I               United States Attorney
 electronically filed the foregoing with the Clerk of
 Court using the ECF system which will send
 notification of such filing to the parties or              /s/ Timothy L. Vavricek
 attorneys of record.

 UNITED STATES ATTORNEY                                     TIMOTHY L. VAVRICEK
 BY: /s/ TLV
                                                            Assistant U.S. Attorney
                                                            111 Seventh Ave SE, Box 1
 Copy to:                                                   Cedar Rapids, IA 52401
 Mr. Stephen A. Swift                                       319-363-6333
                                                            tim.vavricek@usdoj.gov
                                                            ATTORNEY FOR THE UNITED
                                                            STATES OF AMERICA


                                                        8


        Case 1:18-cr-00086-CJW-MAR Document 35 Filed 01/28/19 Page 8 of 8
